In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00193-CV

____________________


STERLING PAUL KELONE, Appellant/Cross-Appellee


V.


PATRICIA BOOTHE, Appellee/Cross-Appellant 

 


On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CV 69,022




MEMORANDUM OPINION

	On May 4, 2009, Sterling Paul Kelone filed notice of appeal of a judgment signed on
March 5, 2009.  On May 8, 2009, Patricia Boothe filed notice of appeal from the same
judgment.  A motion for new trial was filed on March 12, 2009.  The trial court granted a
motion for new trial while the trial court maintained plenary power over the case.  See Tex.
R. Civ. P. 329b(e).  On May 21, 2009, we notified the parties that the appeal would be
dismissed for lack of jurisdiction.  No reply has been filed.
	The notices of appeal invoked the Court's appellate jurisdiction to review a judgment 
that has been vacated.  The Court finds it lacks jurisdiction over the appeal.  Accordingly,
the appeal is dismissed.
	APPEAL DISMISSED.


							_____________________________
								STEVE McKEITHEN
								        Chief Justice


Opinion Delivered July 16, 2009

Before McKeithen, C.J., Gaultney and Horton, JJ.